UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-22187 RENAISSANCE LEARNING, INC. (Exact name of Registrant as specified in its charter) Wisconsin 39-1559474 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2911 Peach Street P.O. Box 8036 Wisconsin Rapids, Wisconsin 54495-8036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(715) 424-3636 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, $.01 par value The NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act.(Check One):Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The aggregate market value of the voting stock held by non-affiliates of the Registrant was approximately $194,257,000 as of June 30, 2010.As of February 28, 2011, there were 29,289,715 of the Registrant’s shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part III is incorporated by reference from the Proxy Statement for the Registrant’s Annual Meeting of Shareholders to be held on April 27, 2011. EXPLANATORY NOTE Renaissance Learning, Inc. (the “Company”) is filing this Amendment No. 2 on Form 10-K/A (the “Amendment No. 2”) to correct the items set forth below in our Annual Report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission on March 8, 2011 (the “Original Filing”): ● In Item 8, “Financial Statements and Supplementary Data,” the Report of Independent Registered Public Accounting Firm” is revised to clarify that Deloitte & Touche LLP’s opinion includes the financial statement schedule listed in the Index at Item 15(a)(2). The original language did not clearly state that their opinion also included the financial statement schedule. While this Form 10-K/A sets forth the complete text of the Form 10-K, no other changes have been made to the Original Filing except for the items discussed in this Explanatory Note.This Amendment No. 2 does not reflect events occurring after the Original Filing or modify or update those disclosures affected by subsequent events. As required by Rule 12b-15, promulgated under the Securities Exchange Act of 1934, as amended, the Company’s principal executive officer and principal financial officer are providing Rule 13a-14(a) certifications in connection with this Amendment No. 2 (but otherwise identical to their prior certifications) and are also furnishing, but not filing, Rule 13a-14(b) certifications in connection with this Amendment No. 2 (but otherwise identical to their prior certifications). INDEX Page PART I Item 1. Business Overview 2 Educational Software and Services 3 Educational Hardware 5 Product Development 6 Selling and Marketing 6 Production 7 Competition 7 Intellectual Property 8 Employees 8 Backlog 8 Forward-Looking Statements 8 Executive Officers of the Registrant 9 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Reserved 17 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 20 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item 8. Financial Statements and Supplementary Data 33 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 53 Item 9A. Controls and Procedures 53 Item 9B. Other Information 54 PART III Item 10. Directors and Executive Officers of the Registrant 54 Item 11. Executive Compensation 54 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 Item 13. Certain Relationships and Related Transactions 55 Item 14. Principal Accountant Fees and Services 55 PART IV Item 15. Exhibits and Financial Statement Schedules 56 1 Index PART I Item 1.Business Overview Renaissance Learning, Inc. is a provider of computer-based assessment technology and school improvement programs for pre-kindergarten through senior high (pre-K-12) schools and districts.Our tools provide daily formative assessment and periodic progress-monitoring technology to enhance core curriculum, support differentiated instruction, and personalize practice in reading, writing, and math.Renaissance Learning products help educators make the practice component of their existing curriculum more effective by providing tools to personalize practice and easily manage the daily activities for students of all levels. Our products, which support and enhance all curriculum and instructional approaches, are backed by research studies that support the demonstrated effectiveness of the products.Our products and services are primarily focused on three key pre-K-12 curriculum areas: reading, writing, and math.Accelerated Reader*, STAR Reading, STAR Early Literacy, andSuccessful Reader comprise our reading products.Our math products include Accelerated Math, STAR Math, and Math Facts in a Flash.NEO laptops and related software are our primary writing and keyboarding products.We also address language acquisition for English language learners with our English in a Flash software.Our 2Know! response system is a versatile classroom tool, which encourages classroom participation and provides instantaneous feedback to instructors in any educational setting.Our products also include an optical-mark card scanner, which is primarily used with Accelerated Math, to automate scoring and recordkeeping tasks.Additionally, our product offerings include supplemental resources for educators and classroom use such as handbooks, workbooks, and motivational items. Our flagship product, Accelerated Reader, is software that provides information for motivating and monitoring increased literature-based reading practice.We believe that Accelerated Reader and our other products have achieved their significant market positions as a result of demonstrated effectiveness in assisting educators accelerate learning and improve essential skills by facilitating increased student practice, increasing the quality, quantity, and timeliness of performance data available to educators, helping educators motivate students and providing student access to low cost computing solutions.Our products help educators manage student practice of curriculum, provide targeted instruction, keep students engaged, and measure student progress in order to accelerate student learning. Our educational software products are available on our web-based Renaissance Place software platform.The Renaissance Place platform meets the needs of district-wide installations such as: scalability, remote access, centralized database, and server for multiple campus use, sophisticated statistical analysis, ease of administration and support, and integration with student data from other district systems.Renaissance Place products are sold on a subscription basis typically for terms of one year.Our popular Accelerated Reader Enterprise and Accelerated Math Enterprise packages are turnkey solutions consisting of the Renaissance Place platform with enhanced features, unlimited access to all of our reading quizzes and math content, remote software hosting, professional development and technical consulting services.We are not actively selling new installations of our legacy desktop products, which were typically sold as school-wide perpetual software licenses.A significant number of customers are still using our legacy products and we continue to provide optional annual support plans, student expansions, and add-on reading quizzes and math content libraries to these customers. *2Know!, Accelerated Math, Accelerated Reader, Accelerated Vocabulary, AccelScan, AR BookGuide, AR BookFinder, AR, ATOS, DEEP Capacity, English in a Flash, Fluent Reader, Math Facts in a Flash, NEO, NEO2, Renaissance Home Connect, Renaissance Lighthouse Program, Renaissance Place, Renaissance Place Real Time, STAR Early Literacy, STAR Math, STAR Reading, Successful Reader and, STAR Enterprise are trademarks of Renaissance Learning, Inc., and its subsidiaries, registered, common law, or pending registration in the United States and other countries. SetPoint is a jointly owned trademark of Renaissance Learning, Inc. and JBHM Education Group, LLC. All other product and company names should be considered trademarks of their respective companies and organizations. 2 Index We offer a full line of professional service and support solutions that integrate with, complement, and enhance the effectiveness of our products.Sold separately or bundled with our products to provide a complete solution, our service offerings include professional development and product training seminars and conferences, report and data analysis, program evaluation, implementation coaching, web-based training, software support, software installation, database conversion and integration services, and application hosting. Renaissance Learning, Inc. was founded in 1986 and is incorporated under the laws of the State of Wisconsin.Our common stock trades on The NASDAQ Global Select Market® under the symbol “RLRN.”Our principal executive offices are located at 2911 Peach Street, P.O. Box 8036, Wisconsin Rapids, Wisconsin 54495-8036 (telephone:(715) 424-3636).You may obtain, free of charge, copies of this Annual Report on Form 10-K as well as our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K (and amendments to those reports) filed with, or furnished to, the Securities Exchange Commission (the SEC) as soon as reasonably practicable after we have filed, or furnished, such reports by accessing our website at http://www.renlearn.com, clicking on "About Us" and scrolling down to the "SEC Filings" link.You may read and copy any materials filed by us with the SEC at the SEC’s Public Reference Room located at treet, NE, Washington, DC 20549.You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Information contained on our website is not part of this Annual Report on Form 10-K. Segments We categorize our business into two reportable segments consistent with the information used by our executive officers to allocate resources and assess performance.Our reportable segments are Educational Software and Services, and Educational Hardware.Note 13 to our consolidated financial statements sets forth the information for our Educational Software and Services, and Educational Hardware segments. Educational Software and Services Accelerated Reader is a personalized practice and daily progress-monitoring assessment software tool that helps educators motivate and monitor their students’ literature-based reading practice. It provides information to ensure reading success and inform instruction.A student selects a book at an appropriate reading level from approximately 149,000 books with an available Accelerated Reader quiz, reads the book, and then takes a multiple-choice quiz on a computer or on our NEO laptop product.For each book read, Accelerated Reader tracks the amount of reading practice achieved based on the length and difficulty of the book and the student’s performance on the quiz.The information generated from this process—titles and words read, comprehension level, and amount of reading completed—creates a database of student reading achievement from which reports are generated that help educators monitor the quantity and quality of reading practice for each individual student and effectively target instruction.Accelerated Reader supports reading practice quizzes in English and Spanish, recorded-voice versions of quizzes on literature books for emergent readers, quizzes for assessing reading instruction assignments from reading textbooks, vocabulary practice quizzes, and Literacy Skills quizzes which allow educators to assess students’ proficiency on specific skills found in state and district language arts standards. STAR Reading is an easy to use, computer-adaptive, formative reading assessment system that determines a student's reading level, statistically correlated to national norms, in ten minutes or less.STAR Reading adapts itself during testing by utilizing proprietary branching logic that evaluates the pattern of the student’s answers to determine the level of difficulty required for subsequent questions. Tests can be administered many times throughout a school year and the results provide educators with a database of statistically accurate reading level information on their students, grades 1-12, from which they can generate useful diagnostic reports and adjust instructional strategies accordingly. STAR Early Literacy computer adaptive assessment software provides educators with a fast, accurate, and easy solution to assess the phonemic awareness, and other readiness and literacy skills of students in grades pre-K-3.The software helps educators identify each student's specific strengths and diagnose specific weaknesses in skills covered by early literacy curricula and standards.STAR Early Literacy allows the assessment process to be quickly and easily repeated many times throughout a school year at a lower cost and on a more timely basis than conventional assessments. 3 Index Successful Reader is a reading intervention program designed for struggling readers in grades 4-12. The core intervention curriculum program combines explicit instruction with motivating reading activities to strengthen comprehension skills and vocabulary.Successful Reader utilizes an instructional book club approach, during which teachers deliver direct instruction, students listen and follow along to professionally narrated audio recordings of high-interest titles, the group discusses the text, and applies the target strategy through various kinds of activities.Successful Reader integrates with Accelerated Reader and STAR Reading so students are able to apply skills to guided independent reading practice and teachers are able to monitor students’ progress. Accelerated Math software is a continuous progress monitoring and mastery measurement system that enhances the essential practice component of any math curriculum.Accelerated Math helps educators manage daily classroom tasks by producing personalized math practice for students based on their performance, scoring their work using our AccelScan optical mark reader, 2Know! response system or NEO 2 and reporting results immediately.Content libraries for Accelerated Math range from early numeracy through calculus, including financial literacy math, and align with state standards. Accelerated Math for Intervention is a highly effective, research-based math intervention program for grades 3-12 that harnesses the power of Accelerated Math, MathFacts in a Flash, and STAR Math, and provides comprehensive professional development. Designed for the Response to Intervention (RTI) framework, Accelerated Math for Intervention furnishes the diagnostic tools to help educators generate actionable data, identify and address gaps in their students’ critical math skills, deliver targeted instruction with differentiated practice, and increase student engagement and motivation. AccelScan, primarily used with Accelerated Math, is our innovative, patented optical mark card reader. The reader has intelligent mark recognition capability, which results in more accurate recognition of student marks by distinguishing many degrees of darkness from a variety of marking instruments and ignoring lighter erasures.AccelScan automates scoring of assignments and updating of student records in Renaissance Place providing educators with immediate information on student progress without manual scoring. STAR Math is a computer-adaptive, formative math assessment test and database that provides the same benefits as STAR Reading.STAR Math reports provide objective information to help educators quickly place their students, monitor progress, and match instruction to individual student levels.Fast, accurate, and easy to administer, STAR Math provides math scores for grades 1-12 with comparisons to national norms, and can be administered many times throughout a school year to track student development of math proficiency. MathFacts in a Flash software helps educators motivate students to build automaticity of math facts – the foundation for learning higher level mathematics – and monitor achievement of evidence-based grade-level benchmarks.It gives students at all skill levels valuable practice with addition, subtraction, multiplication, and division facts as well as other mental math skills such as finding squares and converting between fractions, decimals and percentages.Timed tests administered by the system accurately measure students' practice and mastery, while detailed reports give educators timely and reliable feedback on the progress of individual students or entire classrooms. English in a Flash software utilizes a research-based approach that mirrors how children learn their native language to help educators accelerate the English language learningof English Language Learner (ELL) and English as Second Language (ESL) students.The program provides the practice and repetition needed for students to quickly acquire a solid foundation of conversational and academic vocabulary, the English sound system, and basic grammatical structures. Students learn vocabulary first, and then combine words into meaningful phrases, sentences, and short dialogues.
